Citation Nr: 1215283	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of prostate cancer, to include propriety in the reduction of the rating from 100 percent to 10 percent, effective March 1, 2010.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a higher rate of special monthly compensation (SMC) for loss of use of a creative organ.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to March 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a hearing was held before a hearing officer at the RO.  In July 2011, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.


FINDINGS OF FACT

1.  The Veteran underwent prostatectomy for prostate cancer on April 23, 2004; he did not receive any X-ray or chemotherapy or other therapeutic procedure for the cancer; and there has been no recurrence or metastasis since.

2.  The reduction in the rating for the Veteran's postoperative prostate cancer from 100 percent, effective March 1, 2010, was based on examination showing improvement (i.e., no recurrence or metastasis) and was implemented in accordance with governing regulatory due process provisions; the proposal to reduce the rating was by an August 2009 rating decision that followed an examination, and the Veteran was notified by letter that same month; the reduction was implemented by a rating decision in December 2009, with reduction to occur prospectively in March 2010.
 
3.  The Veteran's residuals of prostate cancer are not shown to have been manifested by reoccurrence or metastasis, renal dysfunction, leakage requiring wearing of absorbent materials, or obstruction requiring dilatation; throughout (from the effective date of the reduction) the disability is reasonably shown to have been manifested by urinary frequency with daytime voiding interval between 2 and 3 hours and nocturnal frequency of awakening 1 time per night, but not by voiding interval between 1 and 2 hours or nocturia 3 to 4 times.

4.  The Veteran's penis is intact and not shown to be deformed; he has been awarded, and receives, special monthly compensation (SMC) for loss of use of a creative organ.

5.  The Veteran receives SMC for loss of use of a creative organ at the maximum schedular rate provided.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the Veteran's postoperative residuals of prostate cancer from 100 percent, effective March 1, 2010, was proper, and a rating in excess of 10 percent from that date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.1-4.7, 4.21, 4.115a, 4115b, Diagnostic Codes (Codes) 7522, 7527, 7528 (2011).

2.  A compensable rating for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Codes 7521, 7522 (2011).

3.  The claim seeking a higher rate of SMC on the basis of loss of use of a creative organ lacks legal merit. 38 U.S.C.A. §§ 1114(k), 1155 (West 2002 & Supp. 2009), 38 C.F.R. § 3.350(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits, and applies in the instant case. 

There are governing regulatory notice provisions specific to situations involving a reduction in a rating.  38 C.F.R. § 3.105(e).  The Veteran was advised of the proposed reduction in the rating for his postoperative prostate cancer by RO letter in August 2009 (with a copy of the rating proposing the reduction, and explaining the basis for the rating, attached).  That letter explained the basis for the reduction, and the criteria for rating residuals of prostate cancer.  He was afforded ample opportunity to respond and provided testimony at an October 2009 RO hearing.  When he was notified of the implementation of the reduction by the December 2009 rating decision on appeal, he also received notice of his appellate rights.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

With respect to the erectile dysfunction, as the rating decision on appeal granted that award and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  A July 2010 SOC readjudicated the matter after the Veteran had opportunity to respond.  The Veteran has not alleged that the notice now provided in this case is less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's identified pertinent treatment records have been secured.  He was afforded a VA examination in November 2009.  The examination is adequate for rating purposes as the examiner considered the entire record, noted the history of the disability, and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Regarding the claim seeking a higher rating of SMC on the basis of loss of use of a creative organ, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the Veteran is receiving the maximum rate available for loss of use of a creative organ, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned with a grant of service connection, separate ratings may be assigned for separate periods of time, based on the facts found.  This is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Hart v. Mansfield, the United States Court of Appeals for Veterans Claims (CAVC or Court) extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Prostate Cancer Residuals

Private and VA treatment records (and history noted on VA examinations) show that the Veteran had prostate cancer diagnosed in January 2004 and underwent a Da Vinci laparoscopic radical prostatectomy in April 2004.  An April 2004 rating decision awarded the Veteran service connection for prostate cancer, rated 100 percent (under 38 C.F.R. § 4.115b, Code 7528, for malignant neoplasms of the genitourinary system), effective January 28, 2004.  Code 7528 provides for a mandatory examination six months after the cessation of treatment.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

Where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In an August 2009 rating decision, the RO found that the rating for the Veteran's residuals of prostate cancer should be reduced from 100 percent to 10 percent because the evidence did not show that he had disabling dysfunctions of the genitourinary system or significantly disabling urinary incontinence or frequency.  The Veteran was notified of the RO's intent to reduce the assigned rating by an accompanying letter dated in August 2009.  In that letter, he was afforded the opportunity for a hearing and was given 60 days to submit additional evidence to show why his compensation should be continued at the present level.  38 C.F.R. § 3.105(e), 3.105(i).  He submitted treatment records evidencing his prostatectomy and other medical problems.  He provided testimony at an October 2009 RO hearing.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

As the 100 percent evaluation for the Veteran's prostatectomy had been in effect for more than five years at the time of the reduction, the provisions of 38 C.F.R. § 3.344(a),(b), apply.  These procedural safeguards include a mandate of reviewing the record in full.  The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).

As an initial matter, the Board notes that 38 C.F.R. § 3.344(a) and (b) only apply in this case because of an administrative error on the part of the RO.  The October 2009 hearing officer explained that the Veteran would normally have been scheduled for a mandatory VA examination six months after his prostatectomy in 2004, as VA regulations require.  However, due to a change in computer systems a number of these mandatory examinations, including the Veteran's, were not scheduled at the appropriate time.  The Veteran's examination occurred almost five years later.  See October 2009 hearing transcript at 7.  

Further, while the rating decision on appeal and statement of the case did not specifically cite to 38 C.F.R. § 3.344 or give detailed explanations as to what evidence it relied upon in finding the reduction was proper in light of 38 C.F.R. § 3.344, it is presumed that government officials have properly discharged their official duties.  "The Court routinely has applied a presumption of administrative regularity to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000); see also Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) (the RO is presumed to have considered all of the evidence of record absent some showing to the contrary.).
The procedural safeguards of 38 C.F.R. § 3.344(a) and (b) are satisfied in this case.  The Board finds the November 2009 VA examination used by the RO as a basis for the reduction was at least as full and complete as the evidence on which the 100 percent rating was established.  Significantly, there was no examination upon which the 100 percent rating was based.  The April 2004 rating decision which awarded the 100 percent rating referred to the VA treatment records revealing that a biopsy of the prostate was positive for malignancy as the basis of the award.  Thus, the 2009 examination report was far more detailed and complete than the evidence upon which the 100 percent rating was awarded.  In addition, it is clear from a review of the medical evidence and the Veteran's testimony that the evidence considered in the reduction demonstrates material improvement reasonably certain to continue under the ordinary conditions of life.  The post-prostatectomy medical records and the Veteran's statements are clear that there has been no recurrence of the cancer since the surgery; his PSA is virtually undetectable; and his urologic symptoms are mild.

Prostate cancer/residuals are rated under Diagnostic Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Thereafter, if there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Notably, here there is no evidence of local recurrence or metastasis.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  For a rating based on leakage, the minimum compensable (20 percent) rating criteria provide that wearing of absorbent materials (e.g. pads/diapers) is required.  As it is neither shown nor alleged that the Veteran is required to wear absorbent materials, a rating on such basis is not warranted.  38 C.F.R. § 4.115a.  The November 2009 VA examination report specifically noted that wearing of absorbent material was not required, and the Veteran testified during his October 2009 hearing that he did not wear a pad for urine leakage.

Under the obstructed voiding rating criteria, a 0 percent rating is assigned where there is obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is appropriate where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 ss/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where urinary retention requires intermittent or continuous catheterization.  38 C.F.R. § 4.115a.  As it is neither shown nor alleged that the Veteran has obstructive symptomatology, a rating on such basis is not warranted.  38 C.F.R. § 4.115a.  The November 2009 VA examination report specifically noted that there was no hesitancy and no weak or intermittent stream. 

The Veteran is currently assigned a 10 percent rating for urinary frequency, which is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  

With respect to evidence of voiding dysfunction, VA treatment records dated in August 2008 noted "no urologic symptoms"; in August 2009 noted no issues with incontinence and nocturia times two; and the November 2009 VA examination report noted a daytime voiding interval of 2 to 3 hours and one voiding per night.  The Veteran testified that he urinated on average 7 times during the day and he got up twice in the night to urinate.  Thus, the preponderance of the evidence is against a finding that the Veteran's daytime voiding interval is between one and two hours, or that he awakens three to four times per night, the requirements for the next higher, 20 percent, rating.  The evidence does not more nearly approximate the criteria for a higher rating under Code 7528.  

Under 38 C.F.R. § 4.115a, renal dysfunction is rated 0 percent where the Veteran has albumin and casts with a history of acute nephritis; or, hypertension noncompensable under Code 7101.  A 30 percent rating is warranted where the Veteran has albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Code 7101.  An 80 percent rating is warranted when there is persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8mg%, or; generalized poor health characterized by lethargy, weakness, anorexia weight loss, or limitation of exertion.  A 100 percent rating is warranted for disability requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or, for markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Veteran argues that his prostate cancer residuals should be rated 100 percent under Code 7528 because he says he satisfies the criteria for a 100 percent rating under renal dysfunction.  First, he argues that the term "renal" does not just refer to the kidney, but also includes the area around the kidney, or the genitourinary region.  He asserts that his predominant residual is the decreased function of his reproductive system which satisfies the requirement of "markedly decreased function of . . . other organ system[]" in the criteria for a 100 percent rating.  See Veteran's July 2011 written statement.  

First, the Veteran's assertion that the term "renal" should be read to include the entire genitourinary system is contrary to the clear meaning of 38 C.F.R. § 4.115a which states that the purpose of the section is to distinguish "each of those symptom areas" (identified as renal or voiding dysfunctions and infections) and to rate "only the predominant area of dysfunction."  Thus, to read one portion of that section (the renal dysfunction section) as including the entire genitourinary system, as the Veteran suggests, would be contrary to the stated objective of that section.

Second, the medical evidence does not support a finding of renal dysfunction.  The November 2009 VA examiner specifically found no history of renal dysfunction or renal failure.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, the Veteran is competent to give evidence about observable symptoms such as being unable to achieve an erection.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, a diagnosis of renal dysfunction requires the type of medical training, credentials, and/or expertise that the Veteran and his representative are not shown to possess.  See 38 C.F.R. § 3.159(a)(2).  Renal dysfunction involves a highly complex medical question concerning an internal physical process and requires clinical testing, as evidenced by the numerous references to BUN and creatinine levels in the Diagnostic Code.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the Veteran is not competent to diagnose renal dysfunction.  A medical professional, a physician, the November 2009 VA examiner, was specifically requested to provide a medical opinion as to the existence of renal dysfunction and he found that the Veteran did not have renal dysfunction.  Inasmuch as there is no competent evidence of renal dysfunction, rating on such basis is not warranted.

Consideration has been given to assigning a staged rating; however, the evidence shows that the residuals of prostate cancer have remained essentially stable since the prostatectomy.  Therefore, at no time during the period under review does the disability warrant a higher rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran also asserts that his rights under the United States Constitution, namely his right to equal protection under the law, have been violated because a female Veteran with a service-connected disability that leads to the partial loss of her reproductive system is entitled to a 50 percent rating under Code 7617.  See Veteran's September 2010 written statement.  The Board is bound by VA regulations which are in turn based on statutes enacted by Congress.  The jurisdiction of the Board to decide a particular issue on appeal is limited, as set forth under its Rules of Practice.  38 C.F.R. § 20.101(a) (2011).  A challenge to the constitutionality of a governing regulation exceeds the jurisdiction of the Board.  38 U.S.C.A. § 7104.  

In Johnson v. Robison, the United States Supreme Court noted the principle that adjudication of the constitutionality of congressional enactments has generally been thought beyond the jurisdiction of administrative agencies.  415 U.S. 361, 368 (1974) (citations omitted).  The United States Court of Appeals for Veterans Claims (Court) has also acknowledged this principle on a number of occasions.  See Saunders v. Brown, 4 Vet. App. 320, 326 (1993) (citing Johnson) ("[i]t has generally been thought that the adjudication of the constitutionality of congressional enactments is 'beyond the jurisdiction of administrative agencies,' including the BVA."); see also Giantcaterino v. Brown, 7 Vet. App. 555, 557 (1995) (the Board may express an opinion on a constitutional claim but is not required to do so).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The symptoms (and associated impairment) of the Veteran's prostate cancer residuals are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  Therefore, referral of this matter for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App.111 (2008).  

Erectile Dysfunction 

The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection) specifically.  Instead, such impairment is compensated by special monthly compensation at the statutory rate for loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  The December 2009 rating decision awarded the Veteran SMC for loss of use of a creative organ.  
The rating schedule provides that if there is deformity of the penis associated with erectile dysfunction, such impairment warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Code 7522.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran testified in October 2009 that he has erectile dysfunction and that he does not use a pump to produce erections because the pump is painful to use.  He also testified that he attempted to treat the problem with medication but that such treatment was unsuccessful.

The November 2009 VA examination report noted that the Veteran had erectile dysfunction due to his prostatectomy, and examination of the penis was described as normal.

The Veteran has been granted service connection for erectile dysfunction, and receives SMC for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity on the November 2009 VA examination, there is no other medical evidence of penile deformity, and the Veteran has not even alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly rated 0 percent disabling under the schedular criteria.

The Board has considered whether a staged increased rating might be warranted; however, at no time during the period under review is there a showing of disability warranting a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As set forth above, the rating schedule provides for a 0 percent rating for erectile dysfunction without penile deformity.  Therefore, the manifestation of the disability demonstrated, erectile dysfunction, is specifically contemplated by the schedular criteria, and those criteria are not inadequate.  Accordingly, referral of this case for extra-schedular consideration is not in order.

Special monthly compensation (SMC)

The December 2009 rating decision on appeal granted the Veteran service connection for erectile dysfunction rated  0 percent rating and entitlement to SMC for loss of use of a creative organ.

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is a monthly amount, set by statute and adjusted annually, for each such loss, independent of any other awarded compensation.  38 U.S.C.A. § 1114(k).

The Veteran currently receives SMC for loss of use of a creative organ.  The governing statute and applicable regulation do not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  SMC rates are determined by statute and are not subject to the Board's discretion and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  As the disposition of this case is based on interpretation of the law, and not the facts of this case (which are not in dispute), the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's service-connected postoperative residuals of prostate cancer from 100 percent to 10 percent is denied.

A rating in excess of 10 percent for postoperative residuals of prostate cancer is denied.

A compensable rating for erectile dysfunction is denied.

A higher rate of SMC for loss of use of a creative organ is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


